Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Mr. Michael Maness on 4/13/2021.

Regarding the Specification:
The substitute specification filed 1/28/2021 (numbered as pages 14-16) was amended as follows:
Background
The Tripod Holder is configured of two supports, the first support to hold the tripod base and the second support to hold the tripod's three legs, and both supports are secured to the chest. The first support is configured at a 10-degree angle from the side of the chest and has a hole in which one of the tripod base's bolts can be used to secure the base to first support. The second support is spaced apart from the side of the chest  about 19" to 20" inches and has a top configured to hold the 

Brief Description of Drawings 
There are four drawings: 
1. Figure #1 shows support 1, that intends to hold the Tripod Base; 
2. Figure #2 shows support 2, that intends to hold the Tripod Legs; 
3. Figure #3 shows the placement of support 1 and support 2 inside of the chest; 
4. Figure #4 shows the placement of support 1 and support 2 with the tripod secured. 
Detailed Description 
Tripod Holder consists of two supports. Support 1 is a planar board as depicted in Fig. 1 and is configured anchored to the chest, usually with an additional board glued to the side (not shown), and configured at a 10-degree angle from the chest's side to which it is anchored (seen in Fig. 3). Support 1 is configured in dimensions of 11.5" high with an angle configured toward the support's base with the lower portion being 6" wide. Support 1 has a fixed T-nut (not shown) attached to the back of a hole 3 at 2" from the top and 2.75" from the left side of support 1. Support 1 also has a hole 4 configured at 5" from the top and 4.25" from the left side that is configured to receive  a tripod base's center teat (teat usually helps center the tripod base to the scope mount). Utilizing the14 of 18  tripod base's own bolt (10 in Fig. 4, usually 3/8" that secures the tripod's base to the scope mount), support 1 is configured 
Fig. 2 shows support 2 configured as made of a planar 3/4" plywood board (or similarly sturdy material, aluminum, or plastic) and is glued/screwed to the bottom and back of the chest (perpendicular to the bottom as seen in Fig. 3); an extra 2" x 4" piece (8 in Fig. #3) can be added to strengthen support 2. Support 2 is 11" high by 6" wide and shaped to allow the three tripod legs to rest at multiple contact points: first leg at points 5, second leg at points 6, and the third leg at point 7; these multiple points allow the tripod's three legs to be secured naturally with a strap (seen as 12 in Fig. 4) without any undue stress upon the legs themselves. 
Fig. 3 shows the placement of support 1 configured at a 10-degree angle from the right side of the chest, and an additional board may be glued to its right side. Support 1 is shown at a side view with hole 3 configured to take one of the tripod base's bolts (not shown) and screwed into the T-nut (not shown) affixed from the back of the support 1. Fig. 3 also shows hole 4 that is configured to allow a tripod base's center teat to enter when the base is secured to support 1 by the tripod base's bolt. The placement of support 2 is configured at about 19" to 20" from the right wall of the chest, and glued/screwed to the bottom and back, and may be further supported in a number of ways, perhaps as configured with a 2" x 4" board 8 glued/screwed to support 2 and glued/screwed to the bottom and back of the chest. 
Fig. 4 shows a tripod in place configured upon supports 1 and 2, with its base 9 secured to support 1 with the tripod base's bolt 10 configured to secure the base to support 1 through the hole 3 (shown in Figs. 1 and 3) screwed into the T-nut (not as  seen in Fig. 2 of support 2. An extra support 8 is 15 of 18 shown configured as a 2" x 4" board glued/screwed to support 2 and to the bottom and back of the chest. The legs are  secured  with a strap 12. 


Regarding the Claims:
The amended claims submitted on 1/28/2021 (page 18 of the response) is amended as follows:

Regarding Claim 1, the claim is amended as follows:

1. A [[a]] device for holding a tripod that  comprises a tripod base with a bolt, a center teat and three legs, the device comprising:[[;]] 
a chest, 
[[of]] a first support and a second support spaced apart within the chest, 
wherein the first support is a planar board comprising a first hole and a second hole, the first support mounted at a 10-degree angle from a side of the chest, the first hole configured to receive the tripod base bolt, and the second hole configured to receive the tripod base center teat,  
wherein the second support is a planar board with first, second, and third contact portions configured to hold the three legs of the tripod respectively.  

Regarding Claim 2, the claim is amended as follows:

2. The device for holding a tripod according to Claim 1, wherein the second support is perpendicular to a  bottom of the chest .  

Regarding Claims 3-5, the claims were CANCELED.

NEW Claims 6-9 are added as follows:

6. The device for holding a tripod according to Claim 1, wherein a strap secures the tripod's legs.  

7. The device for holding a tripod according to Claim 1, wherein the first and second contact portions are defined on upper edges of the second support.

8. The device for holding a tripod according to Claim 1, wherein the third contact portion is defined on a side edge of the second support.

9. The device for holding a tripod according to Claim 8, wherein the third contact portion is curved.


Regarding the Drawings:
The replacement drawings submitted on 1/28/2021 (labeled pages 10-12 in the response) have been approved by the examiner. No further changes are needed.

Allowable Subject Matter

Claims 1, 2, 6-9 are allowed as amended by the Examiner’s Amendment above.

The following is an examiner’s statement of reasons for allowance: The prior art, either alone or in combination, do not teach a device for holding a tripod comprising a chest with first and second planar boards positioned as claimed in the chest, with the holes and contact portions configured to support the tripod as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to INGRID M WEINHOLD whose telephone number is (571)272-8822.  The examiner can normally be reached on M-T 7-5.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/INGRID M WEINHOLD/
Primary Examiner, Art Unit 3632